Concurring Opinion.
By his Honor,
JOHN ST. PAUL:
I concur for the reasons assigned and also for the additional reason, that although an assessment in the name of one not the owner, may be valid, yet, in that case' the description should be such as to identify the property beyond question, and without recourse to the owner’s, title; in other words, such a description as cannot fail to put the owner himself, and especially those purchasing in good faith, on guard aganst the same.
On Application for Rehearing.